          Case 00-11517-lbr         Doc 32      Entered 02/18/21 08:19:41            Page 1 of 1




   Entered on Docket
   February 18, 2021
__________________________________________________________________

NVB 3011 (Rev. 12/19)


                         UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEVADA


IN RE:                                                     BK−00−11517−lbr
                                                           CHAPTER 13
JERRY P. WATSON

DIANA L. WATSON                                            ORDER GRANTING
                                                           APPLICATION FOR
                                    Debtor(s)              PAYMENT OF UNCLAIMED FUNDS




On 02/08/2021, an application was filed for the Claimant(s) for payment of unclaimed funds deposited
with the court, pursuant to 11 U.S.C. Section 347(a). The application and supporting documents establish
that the Claimant(s) are entitled to the unclaimed funds; accordingly, it is hereby
ORDERED that pursuant to 28 U.S.C. Section 2042, the amount(s) of:
$3,160.21 is declared due to:
Jerry P. Watson.

IT IS FURTHER ORDERED that the Clerk disburse the funds to the payee at the following address:
Jerry P. Watson
3890 Graphic Center Dr. Apt #1062
Las Vegas, NV 89118

The Clerk will disburse these funds not earlier than 14 days after the entry of this order.




                                                     ###
